COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-16-00226-CR

The State of Texas                         §    From the 97th District Court

                                           §    of Montague County (2015-0255M-CR)

                                           §    December 14, 2017
v.
                                           §    Opinion by Justice Meier

                                           §    Dissent by Justice FitzGerald

Terri Sanders                              §    (p)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant The State of Texas shall pay all costs of

this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS




                                       By /s/ Bill Meier
                                           Justice Bill Meier